Citation Nr: 0320685	
Decision Date: 08/18/03    Archive Date: 08/25/03

DOCKET NO.  99-10 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for varicose veins of 
the right leg.

2.  Entitlement to service connection for skin cancer.

3.  Entitlement to service connection for fatigue.

4.  Entitlement to service connection for depression.

5.  Entitlement to service connection for cardiac disease.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection degenerative disc 
disease of the thoracic and lumbar spine.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Konya, Associate Counsel


REMAND

On March 2003, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Make arrangements with the 
appropriate VA medical facilities for 
the veteran to be afforded the 
following examinations (with the claims 
file being made available to each 
examiner for review):  

a)	 a medical examination to determine 
the nature and etiology of the 
varicose veins of the right leg.  
All necessary tests and studies to 
determine the nature of the 
varicose veins of the right leg 
should be accomplished.  
The medical examiner should provide 
an opinion as to whether the 
veteran has varicose veins of the 
right leg and if so, whether is it 
at least as likely as not that any 
varicose veins of the right leg are 
related to the veteran's active 
military service.  A detailed 
rationale with references to the 
medical records should be provided 
for all conclusions and opinions.  
b)	 a skin examination to determine 
the nature and etiology of the skin 
cancer.  All necessary tests and 
studies to determine the nature of 
the varicose veins of the right leg 
should be accomplished. 
The medical examiner should provide 
an opinion as to whether the 
veteran has skin cancer and if so, 
whether it at least as likely as 
not that any skin cancer is related 
to the veteran's active military 
service.  A detailed rationale with 
references to the medical records 
should be provided for all 
conclusions and opinions.  
c)	a medical examination to determine 
the nature and etiology of the 
veteran's fatigue.  All necessary 
tests and studies to determine the 
nature of the fatigue should be 
accomplished. 
The medical examiner should provide 
an opinion as to whether the 
veteran has a disability manifested 
by fatigue and if so, whether it is 
at least as likely as not that any 
disability manifested by fatigue is 
related to the veteran's active 
military service.  A detailed 
rationale with references to the 
medical records should be provided 
for all conclusions and opinions.  
d)	a psychiatric examination to 
determine the nature and etiology 
of the veteran's depression.  All 
necessary tests and studies to 
determine the nature of the 
depression should be accomplished. 
The medical examiner should provide 
an opinion as to whether the 
veteran has depression and if so, 
whether it is at least as likely as 
not that the veteran's depression 
is related to his active military 
service.  A detailed rationale with 
references to the medical records 
should be provided for all 
conclusions and opinions.  
e)	a medical examination to determine 
the nature and etiology of the 
veteran's cardiac disease and 
hypertension.    All necessary 
tests and studies to determine the 
nature of the cardiac disease and 
hypertension should be 
accomplished.  
The medical examiner should provide 
an opinion as to whether the 
veteran has any cardiac disease 
and/or hypertension and if so, 
whether it is at least as likely as 
not that the veteran's cardiac 
disease and/or hypertension is 
related to his  active military 
service.  A detailed rationale with 
references to the medical records 
should be provided for all 
conclusions and opinions.
f)	a spine examination to determine 
the nature and etiology of the 
veteran's degenerative disc disease 
of the thoracic and lumbar spine.  
All necessary tests and studies to 
determine the nature of the disease 
should be accomplished.  
The medical examiner should provide 
an opinion as to whether the 
veteran has degenerative disc 
disease of the thoracic and lumbar 
spine and if so, whether it is at 
least as likely as not that the 
veteran's degenerative disc disease 
of the thoracic and lumbar spine is 
related to his  active military 
service.  A detailed rationale with 
references to the medical records 
should be provided for all 
conclusions and opinions.

2.  After the development requested 
above has been completed to the extent 
possible, the RO should again review 
the record.  If any benefit sought on 
appeal remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN 
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





